 CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)407Cleveland Building and Construction Trades Counciland Aetos Construction Co. Cases 8-CC-1352and 8-CP-309December 6, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 25, 1988, Administrative Law JudgeNancy M Sherman issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the Charging Party, Aetos ConstructionCompany, filed an answering briefThe National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs' and has decided to affirm thejudge's rulings, findmgs,2 and conclusions as modi-fied below, and to adopt the recommended Orderas modifiedWe adopt the judge's findings that the Respond-ent violated Section 8(b)(4)(1) and (n)(B) of the Actby picketing with an object of forcing Aetos tocease doing business with a nonunion subcontractorand with an object of forcing Aetos' union subcon-tractors to cease doing business with Aetos, so asto force Aetos to cease doing business with thenonunion subcontractor and to recognize and bar-gain with the RespondentThe judge also found that the Respondent violat-ed Section 8(b)(7)(C) by picketing Aetos with therecogmtional objective of forcing Aetos to sign an8(1) agreement In reaching this conclusion, thejudge relied primarily on dicta in John Deklewa &Sons, 282 NLRB 1375 (1987), enfd sub nom IronWorkers Local 3 v NLRB, 843 F 2d 770 (3d Car1988), indipatmg that a union violates Section8(b)(7)(C) by picketing in order to force an em-ployer to sign an 8(1) agreement In Laborers Local1184 (NVE Constructors), 296 NLRB 1325 (1989),the Board recently determined that the provisionsof Sections 8(b)(7) and 8(f), as well as their legisla-tive histories, did not support a distinction betweenrecogmtional picketing in the construction industryand that in other industries Consequently, theBoard held that an uncertified union's picketing forless than 30 days to obtain an 8(1) agreement, likepicketing for less than 30 days to secure a 9(a) con-The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge s credibility find-ings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingstract, does not violate Section 8(b)(7)(C) Becausethe Respondent in this case picketed for less than30 days, we do not agree with the judge's findingthat the Respondent violated Section 8(b)(7)(C)merely by picketing to obtain an 8(f) agreementNevertheless, we adopt the judge's conclusionthat the picketing violated the Act because the Re-spondent's picketing occurred when Aetos did notemploy any employees on the construction site InLaborers Local 1184 (NVE Constructors), supra, theBoard reaffirmed its view that a union may notpicket for recognition in a unit that does not haveany employees The Board explained that thepolicy underlying Section 8(b)(7)(C)•permittingpicketing for a reasonable period of time (not toexceed 30 days) until the union files a 9(c) peti-tion•would not be effectuated in that situation be-cause no valid question concerning representationcould be presented and, therefore, a union couldnot file a valid 9(c) election petition Id, 1327 fn6 3 Accordingly, we find that by picketing Aetosfor recognition when Aetos did not employ anyemployees on the construction site, the Respondentviolated Section 8(b)(7)(C) 4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Cleveland Building and ConstructionTrades Council, Cleveland, Ohio, its officers,agents, and representatives, shall take the action setforth in the Order as modified1 Substitute the following for paragraph 1(b)"(b) Picketing, or causing to be picketed, orthreatening to picket or cause to be picketed, withan object of forcing or requiring Aetos Construc-tion Company to recognize and bargain with theRespondent when Aetos Construction Companydid not employ any workers on the constructionsite "2 Substitute the attached notice for that of theadministrative law judge3 As we further explained in NVE, even if a union does not generatesufficient employee support to create a question concerning representa-tion during the period of 30 days or less when it is picketing a construc-tion industry employer, there is at least the possibility of eliciting suchsupport if the employer has current employees Id, 1327 fn 74 Relying on dicta in a judge's decision in Teamsters Local 36 (M HGolden Co ), 271 NLRB 1401, 1404-1405 (1984), the judge rejected thecontention that picketing an employer that does not have any employeeson the jobsite violates Sec 8(b)(7)(C) The judge, in M H Golden, spe-cifically found, however, that the union s picketing 'was not recognz-tional in character and therefore did not implicate Sec 8(b)(7)(C) Id at1405 Consequently, we disagree with the judge in the present case andfind that M H Golden does not negate our conclusion that picketing anemployer that does not employ any workers on the construction site vio-lates Sec 8(b)(7)(C)297 NLRB No 47 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT picket with an object of forcingor requiring Aetos Construction Company to ceasedoing business with Clock Electric, Inc , or forcingor requiring Crest Masonry, Inc , North ShoreIronway, Inc, or Velcon Plumbing and Contract-ing, Inc, to cease doing business with Aetos Con-struction Company with a further object of forcingor requinng Aetos Construction Company to ceasedoing business with Clock Electric, Inc , or forcingor requiring Aetos Construction Company to rec-ognize or bargain with us or to sign an agreementsanctioned by Section 8(f) of the ActWE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, with anobject of forcing or requiring Aetos ConstructionCompany to recognize and bargain with us whenAetos Construction Company does not employ anyworkers on the construction siteCLEVELAND BUILDING AND CON-STRUCTION TRADES COUNCILNancy Recko, Esq , for the General CounselRobert P Sweeney, Esg , of Cleveland, Ohio, for the Re-spondentSusan A Gronus, Esq , of Pittsburgh, Pennsylvania, andT Merritt Bumpass, Jr, Esq , of Cleveland, Ohio, forthe Charging PartyDECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law JudgeThese consolidated cases were heard before me in Cleve-land, Ohio, on 28 and 29 September 1987, pursuant to acharge filed by Aetos Construction Co (Aetos) in Case8-CC-1352 on 26 August 1987, a charge filed by Aetosin Case 8-CP-309 on 9 September 1987, and a consoli-dated complaint issued on 11 September 1987 The con-solidated complaint alleges that Respondent ClevelandBuilding and Construction Trades Council (the TradesCouncil) picketed at a construction site where Aetos wasthe general contractor, (1) with an object of forcing orrequiring Aetos to cease doing business with subcontrac-tor Clock Electric, Inc (Clock Electric) and/or forcingor requiring subcontractors Crest Masonry, Inc (Crest),North Shore Ironway, Inc (North Shore), and VelconPlumbing and Contracting, Inc (Velcon) to cease doingbusiness with Aetos with a further object of forcing orrequiring Aetos to cease doing business with Clock Elec-tric, and/or forcing or requiring Aetos to recognize orbargain with the Trades Council, which is not certifiedas the representative of any of Aetos' employees, and/orforcing or requiring Aetos to sign an agreement sanc-tioned by Section 8(f) of the National Labor RelationsAct, as amended (the Act), thereby violating Section8(b)(4)(1) and (n)(B) of the Act, and (2) to force or re-quire Aetos to recognize and bargain with it and to exe-cute an agreement sanctioned by Section 8(1) of the Act,in violation of Section 8(b)(7)(C)At the hearing before me, Aetos' counsel_ offered assubstantive evidence the depositions which he had takenfrom Charles Pmzone (the Trades Council's executivesecretary) and Herman Panigutti (the Trades Council'svice president) in a related proceeding under Section10(1) of the Act In view of Rule 801(d)(2)(A), (C), and(D) of the Federal Rules of Evidence, and because theseindividuals' status as officers of Respondent TradesCouncil renders them parties to the proceeding withinthe meaning of Rule 32(a)(2) (substantially the same asold Rule 26) of the Federal Rules of Civil Procedure, Iadhere to my action at the hearing in receiving thesedepositions for this purpose at the request of Aetos, theCharging Party, even though Pinzone and Panigutti testi-fied at the hearing before me 1Upon the entire record, including the demeanor of thewitnesses when they testified before me, and after dueconsideration of the postheanng briefs filed by counselfor the General Counsel (the General Counsel), Aetos,and the Trades Council, I make the followingFINDINGS OF FACTI JURISDICTIONThe Trades Council is a labor organization within themeaning of the ActAetos is a Pennsylvania corporation with an office andplace of business in Pitisburgh, Pennsylvania At alltimes material herein, Aetos has been engaged in thebusiness of construction, including the construction of aGiant Eagle Supermarket in Brooklyn, Ohio, the jobsiteinvolved in this proceeding In connection with Aetos'business operations, it will purchase, and will receive atthe Giant Eagle jobsite, products, goods, and materialsvalued at $50,000 directly from points outside Ohio Thecomplaint alleges, the answer admits, and I find thatAetos has at all times material been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act'See Rule 32(4) of the FRCP, Rule v Ironworkers Local 396, 568 F 2d558, 568-569 (8th Cir 1977), Pingo:ore v Montgomery Ward & Co, 419F 2d 1138, 1142 (6th Cu 1969), cert dented 398 U S 928 (1970), Weyer-haeuser Co v Gershman, 324 F 2d 163, 164 fn 1 (2d Ca 1963), Commu-nity Counselling Service v Redly, 317 F 2d 239, 243 (4th Cir 1963), Zim-merman v Safeway Stores, 410 F 2d 1041, 1044 fn 5 (DC Or 1969),Pursche v Atlas Scraper & Engineering Co, 300 F 2d 467, 488 (9th Or1962), cert denied 371 US 911 (1962), Miwon USA  Inc v Crawford,629 F Supp 153, 154 fn 3 (SD NY 1985), Lassiter v United States Lines,370 F Supp 427, 430 (ED Va 1973), affd 490 F 2d 1407 (4th Cir 1974) CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)409H THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundBetween about January 1985 and June 1986, Aetoswas the general contractor on a construction job inSolon, Ohio, within the Trades Council's territorial juris-diction Between about July 1986 and March 1987, Aetoswas the general contractor on a construction job inRocky River, Ohio, also within the Trades Council's ter-ritorial jurisdiction On both of these jobs, Aetos directlyemployed people doing construction work as laborersAs of 29 September 1987, Aetos had a collective-bargain-ing agreement with a carpenters' district council in thePittsburgh area, and was directly employing constructionworkers in that areaAbout February 1987,2 Zeisler-Morgan Company(Zeisler-Morgan) began to develop a shopping center ona parcel of land which is bordered by Northcliff Roadand Ridge Road in Brooklyn, Ohio Aetos, a subsidiaryof the Giant Eagle Company, is the general contractorwith respect to that part of the shopping center consist-ing of a Giant Eagle Supermarket, and has established itsentrances to the construction site off of Northcliff RoadDarden Construction (Darden) is the general contractorwith respect to the rest of the shopping center, and usesentrances off of Ridge Road Pmzone's deposition de-scribes Darden as a "one hundred percent union contrac-tor, all of the people on Darden's portion of the jobwere union"Every Tuesday, the Trades Council conducts a Boardof Business Agents meeting which is open to representa-tives from each trade union which is a member of thecouncil At the 21 April meeting, a report about theGiant Eagle store was given, the record fails to show thecontents of this report Construction work on that sitebegan in May Three or fewer nonsupervisory laborerson the job site were in Aetos' direct employ between theweek ending 9 May 1987 until the week ending 13 June1987 In early May 1987, Terry Joyce, a business agentwho had attended the 21 April meeting as a representa-tive of Laborers Local 310 (a member of the TradesCouncil), told Jerry Havranek, Aetos' superintendent atthe Giant Eagle project, that Joyce wanted these Aetosemployees to join Local 310 On an undisclosed laterdate, but no later than early June 1987, Joyce told Hav-ranek that Joyce would like these three employees tojoin Local 310 and go on the payroll of Century Con-struction, a union firm which is Aetos' carpenter subcon-tractor on the project After these three employees hadto their own and Havranek's knowledge secured employ-ment with Century, Aetos let them ` go After theymoved to Century's payroll, they performed on theproject the same kind of work they had been doing forAetos Joyce never showed Havranek any union authori-zation cards which had been signed by these three em-ployees while they were on Aetos' payrollPmzone's deposition states that about mid-July, Joyceand a representative of the Trades Council's Carpenteraffiliate told Pinzone that they had submitted proposedwritten contracts to Aetos with respect to its employees2 All dates hereafter are 1987 unless otherwise statedthen on the job, but that Aetos refused to sign any agree-ments According to Pmzone's deposition, he believedthat these events occurred in mid-July, about a monthafter Aetos ceased to directly employ employees on theprojectB May 1987 Contacts Between the Trades Counciland AetosMeanwhile, by letter to Aetos dated 11 May 1987,Charles R Pinzone, who is the Trades Council's execu-tive secretary, stated,WE UNDERSTAND THAT YOU HAVEBEEN AWARDED THE CONTRACT AS THEGENERAL CONTRACTOR ON THE GIANTEAGLE PROJECT AT RIDGE PARKSQUARE, BROOKLYN, OHIOWE WISH TO MEET WITH YOU AND NE-GOTIATE THE TERMS OF A WORKINGAGREEMENT WHICH HAS A PROVISIONREQUIRING THAT ALL SUBCONTRACTORSSHALL HAVE CONTRACTS WITH THE AP-PROPRIATE AFFILIATED UNIONIF WE ARE UNABLE TO AGREE UPON ACONTRACT, WE SHALL BE OBLIGATED TOPICKET THE JOB AS SOON AS ANY WORKCOMMENCESCourtesy copies of this letter were sent by Pmzone toZeisler-Morgan, Giant Eagle, and DardenOn 19 May, Pmzone and Aetos Vice President BlameBeatty met in Pmzone's office 3 Pmzone asked why hehad not received any reply to his 11 May letter Beattysaid that Aetos had a policy of not signing prehire agree-ments, but that if any contractor from Pittsburgh wascoming to Cleveland, that contractor would be unionHe went on to say that if he had his way, all the con-tractors on the project would be union contractors, thatall union contractors would have an opportunity to bidon anything that went out for bid, and that probably Pin-zone's only concern would be the electrical contract, be-cause a nonunion electrical contractor called Clock Elec-tric had performed the electrical work for Aetos on an-other Aetos construction site in the area Pinzone re-plied, "Our contractors had better have sharp pencils"Pmzone testified to having received before 11 May areport, from one of the Trades Council's field personnel,that Clock Electric (which Pmzone already knew to be anonunion contractor) had been doing the temporarywiring, but that he was not then concerned about thisreport because he did not feel that Clock would get thecontract Pinzone asked Beatty to permit the union sub-3 Beatty testified that this meeting was arranged at Zenler-Morgan'srequest to Aetos' office Pinzone's deposition states that the meeting wasset up during a telephone conversation which he initiated His depositionfurther states that during this telephone conversation, he said that his"people" were well qualified, were well skilled, and could be competitivewith anyone, and he would like Beatty to sign a contract to cover theTrades Council's jurisdiction, to which Beatty replied that he would liketo sign such a contract and to do the work with "your people" but didnot know whether his supenors would agree I find it unnecessary to re-volve any credibility issues thus raised 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontractors to bid on the Giant Eagle job Beatty saidthat all contractors would have an opportunity to bid onanything that went out for bid, and asked Pinzone for alist of union contractors, including electrical contractorsPinzone took out a list of union contractors in the vari-ous building trades, marked with check marks four orfive electrical contractors who he felt would be most ca-pable of doing the job, and gave the list to Beatty 4 Pin-zone asked Aetos whether laborers employed by it wereon the Giant Eagle job Beatty said yes Pinzone saidthat he felt "we" could do the work the way "they"wanted it done, and that he would like to have Aetossign a working agreement with the Trades CouncilBeatty replied that he felt "we" could get the best workdone by "you people" and would like to have an agree-ment signed, but that he would have to talk to his supen-ors and did not think that they would sign onePinzone testified that he discussed with Beatty, andwanted Aetos to sign, a form agreement which provided,inter aim, (1) that if the signatory employer employedany members of any of the named union affiliates of theTrades Council, he would be bound by the terms andconditions set forth in such affiliates' bargaining agree-ments with employer associations, and (2) that neitherthe signatory employer nor his subcontractors on a job-site "will subcontract any work to be done at the site ofconstruction," except to a party to a labor agreementwith a Trades Council affiliate 5 However, Pinzone didnot have the document in his possession during either hismeeting with Beatty on 19 May, or during their latermeeting on 24 August (see infra part II,G) As to at leastthe 19 May meeting, Pinzone testified that he never gaveBeatty a copy of this document "because I wanted to ne-gotiate it I didn't know what I could negotiate" Beattycredibly testified to the belief that the agreement whichPinzone asked him to sign contained a prehire provisionand a union signatory provisionMy findings as to the 19 May conversation betweenPmzone and Beatty are based on a composite of credibleparts of their testimony before me and Pinzone's deposi-tion in the 10(1) proceeding Pmzone's deposition wasplainly in error in dating this conversation as 1 May, inview of his testimony before me that he asked Beattyabout the 11 May letter I do not accept Pinzone's denialbefore me, and in his deposition, that Beatty mentionedClock Electric during this conversation, or Pinzone's de-posed denial that the possibility of a nonunion subcon-tractor was mentioned, for demeanor reasons and be-cause the list of union contractors which Pinzone admit-tedly gave Beatty contains check marks by Pinzoneagainst the names of electrical contractors onlyAlso on 19 May, Pmzone attended the weekly meetingof the Trades Council business agents The minutes ofthat meeting state that it took place between 10 15 and11 15 a m, and contain the entry, "CORRESPOND-4 This finding is based on Beatty s testimony, and on Pinzone's testimo-ny before me Pmzone s deposition states that after the May meeting, hemailed the list to Beatty6 As of 28 September 1987, no employer had ever signed this particularform agreement Because self-help language had been Included in theform previously in use, a revised form had been prepared by counsel onan undisclosed date after December 1986ENCE READ Letter from Zeisler-Morgan to RichardReck Giant Eagle" Reck is the president of Aetos,which (as previously noted) is a subsidiary of GiantEagle 6 The record fails to show whether the meetingoccurred before or after Pinzone's conference withBeatty that same day, or (the quoted entry aside) thesubject of the letter from ReckC Aetos' Award of Electrical Work to NonunionElectrical Contractor Clock Electric, theEstablishment of Separate Gates at the GiantEagle ProjectBeginning in February, Pmzone, Pamgutti, and otherpersons from the Trades Council made weekly checks onthe Giant Eagle job 7 In May, Aetos construction super-intendent Havranek advised Trades Council Vice Presi-dent Panigutti that Clock Electnc was one of four bid-ders for the electncal work on the Giant Eagle projectDuring a 9 June meeting (chaired by Panigutti) of theBoard of Business Agents, a business agent from theElectricians' Local 38 asked whether Giant Eagle wasgoing to "go good"•that is, whether the project wasgoing to be 100 percent union Nobody knew Thereaf-ter, and until at least mid-July, Panigutti and other per-sons from the Trades Council continued to make weeklychecks on the Giant Eagle job, and were told by Hav-ranek that he still did not know who the contractorswere going to be but that he felt all of them were goingto be contractors 8 Meanwhile, as previously noted, thethree laborers on Aetos' payroll moved to a union con-tractor's payroll on 13 June at the instance of a businessagent of Laborers' Local 310 Thereafter, Aetos had nononsupervisory employees on its payroll at the GiantEagle siteBeatty solicited bids from the union electrical subcon-tractors on Pinzone's list, as well as from Clock Electric,but Clock was the low bidder The electrical contractwas awarded to Clock on 15 July Up to this point, allthe subcontractors on the job had been union subcontrac-tors Pamgutti stated in his deposition that "when [sub-contractors] did get [the job] or we knew that they gotit, we more or less found it out from" superintendentHavranek Panigutti testified before me that when hefound out that a contract had been let to a particularsubcontractor, he "probably" reported it to the councilPmzone testified before me that he was interested inwhether all the work done on the Giant Eagle job sitewas subcontracted to union subcontractors, and that hewould be interested if someone told him that one job hadbeen given to a nonunion subcontractor By letter toAetos dated 13 July, attention Beatty, Pinzone stated8 Pinzone testified that Reck was president of Aetos or Giant Eagle,but that Pmzone did not know which7 My finding as to the frequency of the February-July checks is basedon Trades Council Vice President Paniguttes deposition Because less ad-vantageous to the party with which he is identified, his deposition in thisrespect is accepted in preference to his testimony before me that thesechecks took place every 2 or 3 weeks8 My finding in this sentence is based partly on Pmzone s testimony,received without limitation or objection Havranek was not asked aboutthese conversations CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)411At the present time, all Building Tradesman [sic]on the Ridge Road Giant Eagle are from OrganizedLabor UnionsIt is my sincere hope that we can continue work-ing with you to continue a good relationship for thebalance of the project and for all projects in theGreater Cleveland areaIf there is [anything] I can do toward that end,please feel free to contact mePanigutti is the captain of a union group called theWest Side Crew, whose function is to make frequentchecks on all construction jobs within a designated por-tion of the Trades Council's jurisdiction The minutes ofthe business agents' meeting held on 14 July, the dayafter Pmzone's letter to Beatty, state that a West SideCrew member who represented Electricians' Local 38"reported on Giant Eagle" Before the end of July,Aetos notified the seven unsuccessful bidders on theelectrical contract that they would not receive the jobUntil late July, Aetos maintained only one entrance tothe Giant Eagle jobsite Toward the end of July, Beattyinstructed Havranek to establish an additional entrance,to make up a sign requiring all union contractors to useone entrance and another sign requiring nonunion con-tractors to use the other entrance, and to post one sign ateach entrance On a date between 20 July and 3 August,Havranek caused to be placed at the old entrance a signstatingGate AAetos ConstCrest MasonIValcon [sic] PlumbNorth Shore IronCentury ContD & E TrenchingIndependance Asphalt [sic]Ionadi CoMarchase RefAll SuppliersAbout 10 August, and before the picketing began on17 August, Havranek established a second entrance tothe Giant Eagle project, about 300 feet away from GateA, and caused the following sign to be posted at the newentrance_Gate BClock ElectricAll Suppliers9D The Trades Council Meeting on 11 AugustUnder the Trades Council's constitution and by-laws,the number of delegates to the Board of Business Agentsfrom each affiliated union is determined by the numberof members in that union If a matter of particular inter-9 My finding that the Gate B sign was posted before the picketingbegan is based on Havranek s testimony and on the considerations sum-marized infra fn 13 and attached textest to a particular member union is expected to come upat a particular meeting, that union might send more dele-gates to that meeting than the number to whidh the con-stitution entitles it However, this does not affect thenumber of votes which that union is entitled to cast atthe meeting The 11 August meeting was attended byfive delegates from Local 38 of the Electricians' Union, asomewhat larger number than usual 10 Pinzone's deposi-tion states that at that meeting, the West Side Crew re-ported that Aetos was building its first new store 11 Hisdeposition states that someone, whose identity Pinzonedid not know, recommended that picketing be com-menced at the Aetos site in Brooklyn, and that "we felt,like anyone else coming in from out of town, Aetosshould really sign a building trade agreement" Pamguttitestified that during this meeting, there was a "regulardiscussion about to make sure we were out to picketAetos Construction to sign a Building Trades agreementand that was our sole purpose" He further testified thatat that meeting, a voice vote was taken to set up a picketline at Aetos Pinzone's deposition states that this votewas unanimous, and that the council voted to commencepicketing because Aetos would not sign a master laboragreement which included a prehire agreement His dep-osition further states that Clock Electric (the only non-union subcontractor on the job) was not mentioned byanyone at this meeting, and that he did not "think"anyone mentioned a nonunion subcontractor or words tothat effect The minutes of that meeting say nothingabout the discussion or the vote, and state that the meet-ing lasted about an hour and a half Panigutti testifiedthat once the Trades Council authorized the establish-ment of the picket line, it was his responsibility to makesure that the "right gate" was picketed, that the numberof pickets was not excessive, that the people parked inthe right spots so there would be no traffic violations,and that the observers stayed in the right area TheTrades Council admits that Pazugutti was its agentPanigutti testified that on 14 August, he saw on theGiant Eagle jobsite the sign used to designate the en-trance to be used by Clock Electric and its suppliers, al-though (according to him) the sign was lying under ashanty (cf infra fn 13 and attached text) That same day,Aetos' counsel advised Beatty's office that "the electri-cians" were going to picket the Giant Eagle job on 17August 12" The record contains the minutes of about 17 meetings held between14 Apnl and 15 September inclusive Of the 11 meetings held before 11August, 2 (5 and 12 May) were attended by I Local 38 representative, 1(14 April) was attended by 2 such representatives, 2 (2 June and 28 July)were attended by 3 such representatives, 4 (16, 23, 30 June and 7 July)were attended by 4 such representatives, and 2 (28 April and 4 August)were attended by 5 such representatives The 4 August meeting was alsoattended by a representative of Electricians' Local 673, whose memberssometimes perform work within the Trades Council's territorial jurisdic-tion The 28 April meeting Included reports on negotiations with electri-cal contractors The September meetings were respectively attended by3, 1, and 2 representatives of Local 38 of the Electricians' Unionl' Pmzone's deposition states that this meeting took place on the Tues-day before 17 August•that is, on Ii August When he testified beforeme, he was unsure whether the meeting occurred on 11 August or 4August Panigutti dated the meeting as 11 August19 This finding is based on Beatty's testimony, which was not receivedto show the truth of this report 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE The Picketing at Gate A on 17 AugustPamgutti arrived at the job site between 6 30 and 7 15a m on 17 August He testified that he knew which wasthe "right gate" to picket that day because he had beeninstructed by "our" attorney "to picket Aetos' construc-tion gate" In the deposition which he gave in the 10(1)proceeding, he stated that when he arrived on the jobsite, both the "Gate A" and the "Gate B" signs wereup 13 He told the pickets not to picket at Gate B, theentrance designated for Clock Electric and its suppliers,and that entrance was never in fact picketed At thistime, Clock Electric had not yet come on the job Pm-zone's depostion states, in effect, that at the time thepicketing began, Clock Electric was not to his knowl-edge on the project Panigutti stated in his 10 Septemberdeposition that as far as he knew, the only time thatClock Electric had been on the job since its May installa-tion of temporary wiring (see supra, part II,B) was about3 September, when one of the pickets told him thatClock had made a delivery Pmzone's 10 September dep-osition states that one of the pickets had told him thatClock Electric had started work on the job between 24and 27 AugustWhen the picketing began at Gate A on 17 August, 6or 7 pickets were stationed there Two of them carriedsigns which read, "Aetos Construction Unfair to theCleveland Building Trades Council No Agreement" Atan undisclosed hour on 17 August, after the picketingbegan, the following language was added to the Gate Asign "All suppliers and employees for above contractorsuse Gate A, all others use Gate B "14 There were neverany pickets at Gate B The pickets stopped a few trucks,but did not otherwise interfere with traffic or with in-gress and egress, the picketing was peaceful The TradesCouncil has never been certified by the NLRB as thecollective- bargaining representative of any Aetos' em-ployees Before the picketing began, 15 or 20 employeesof Crest (the masonry subcontractor), 2 employees ofVelcon (the plumbing subcontractor), and 6 employeesof North Shore (the structural iron contractor) had beenworking at the site As of 17 August all three crews hadwork to perform at the jobsite All the employees in allthree crews refused to cross the picket line There wasno reason, other than the picketing, why these crewscould not have reported for work All of them returnedto work after the picket line was removed All of thesesubcontractors are union firms At no material time hasthe Trades Council had any labor dispute with any ofthemIn the afternoon of 17 August, the Trades Council re-ceived over the telephone a Western Union message(confirmed in a wntten message received by the TradesCouncil on 18 August) from Aetos president Reck whichstated, in part, "You are hereby notified that Aetos has13 Accordingly, I do not credit his testimony before me that when hearnved at the jobsite on 17 August, the Gate B sign, naming Clock Elec-tric, was lying under a shanty14 My finding that this change was made on 17 August is based on aphotograph of the sign and on Pamgutti s testimony that the photographwas taken on 17 August Pamguttes deposition states that this languagewas added 4 or 5 days after the picketing began on 17 August, and thatat that time, cognate language was added to the Gate B" signno non-union [laborers] at the Ridge Park Square shop-ping center construction site You are advised that thereis no basis for [picketing] Aetos at this location, and thatif such activity continues, we will hold you responsiblefor all damages arising there from"F The "Observers" at the Ridge Road EntrancesPamgutti testified that on 17 August, the day the pick-eting began at Gate A, he made sure "that they didn'tget on any of the Darden gates with the picketers"However, that day Pmzone stationed one or more "ob-servers" at the Ridge Road jobsite entrances, which hadbeen posted for the use of Darden and its subcontractors,and an "observer" at Gate A and/or Gate B Pinzonetestified without contradiction that the "observer" or"observers" were "just standing there" Because of thepresence of these "observers" and because some of theemployees who used these entrances had seen the picketsat Aetos' Gate A, employees on the payroll of Dardenand its subcontractors stayed off the job 15 Pursuant to atelephoned request from Zeisler-Morgan RepresentativePat Morgan on 18 August, Pmzone met on 19 Augustwith him and Zeisler-Morgan Attorney Mike Buck Pm-zone testified that he did not know about the work stop-page on the Darden side until Buck told him about it on19 August, but this seems unlikely, in view of Pmzone'sdeposition that he met with Buck and Pat Morgan on 19August because of "a call from the developer, who hasalways been a union developer, of course very con-cerned," and that the purpose of this meeting was "forme to get people back to work on the [Darden] side ofthe project" Buck said that this work stoppage was "il-legal" Morgan said that he was a good developer whoalways used union people, and asked why he should"suffer" Pinzone said that the Trades Council's problemwas not with Zeisler-Morgan, but was with Aetos Hesaid that he had not received a reply to his letter toAetos, believed that Aetos was ignoring him, and feltthat the Trades Council had to do something to bringAetos' attention to the fact that the Trades Councilwanted to meet with Aetos Morgan said that he couldnot do anything about Aetos Pinzone said that he knewthis was true, that the Trades Council had never intend-ed "to stop his work or to have anyone leave the job",that the employees had left the job on their own, andthat Pmzone would tell them to get back to the jobClock Electric was not discussed at this meeting There-after, Pmzone told the employees on the Darden side ofthe job to return to work, and they did so on 19 or 20AugustG The 24 August Conference, the TemporaryRemoval of the PicketsAt Pat Morgan's request, Beatty arranged to meet Pm-zone on 24 August The meeting was attended by Beatty,Pmzone, Pamgutti, and Buck Beatty said that he was15 Pinzone's deposition states that on a date which he did not specify,the man in charge of the pickets reported to him that subcontractors"were illegally crossing over Into the other portion of the project, andtherefore violating the gate" CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)413very unhappy about the pickets' being on the job 16 Pin-zone said, "We're picketing for organizational purposes,"and asked Beatty to sign a master labor agreement withthe Trades Council, Pinzone testified that the masterlabor agreement he was interested in was the one re-ferred to supra part II,B Beatty said that Aetos had apractice of not signing prehire contracts which requiredit to use only union subcontractors, but that he wouldtry to see to it that subcontracts would be let to unionfirms and he was pretty sure that this is what wouldhappenPamgutti said, "What can we do about Clock Elec-tric9" Beatty said that Clock was the only nonunion con-tractor o.i the job, that he had contacted all the unionelectrical contractors on the list which Pmzone hadgiven Beatty on 19 May, and that the ones on that listwho had bid had made bids much higher than ClockElectric's bid He went on to say that he had asked Cuy-ahoga Electric, a firm which employed members ofTrades Council affiliate Local 381 IBEW and had previ-ously worked for Aetos, to look over Clock Electric'sbid again, because Beatty really wanted it to do thework, but that Cuyahoga had said that this was Cuya-hoga's final bid and this was all it could do Pamguttiasked whether it would be possible to have a union con-tractor match Clock Electric's bid 17 Beatty said no, thatAetos had already signed a contract with Clock ElectricPanigutti did not argue with this statement Beattybrought out this contract and the various bids, andshowed these documents to the others present 18 Pam-gutti remarked that there was a big difference, of about$45,000, between Clock's successful bid and the bid ofCuyahoga, apparently the lowest union bidder Beattysaid that he did not see how Clock could perform thejob at that price "unless he figures on making it on theextras," referring to work that had not been contemplat-ed when the bids were solicited and that would becomenecessary because of changes in the plans He furthersaid that he would like to see Clock Electric fall flat onits face After ascertaining from Beatty Clock's man-hourcharge for extras, Pamgutti asked if a union contractorcould be brought in to do them, Beatty replied that thiswould not be proper Pamgutti did not argue with thisstatement He asked whether the work that had not yetbeen let out would be let out to union subcontractorsBeatty said that he did not know who was going to re-ceive this work, but that he did not think there would bea problem12 This finding is based on Pmzone's testimony I do not accept Pam-guto's testimony before me that this meeting had nothing to do with thepicketing, in view of his deposition that this meeting had to do with whatwas necessary to get rid of the pickets In view of Beatty's testimony thathis main concern was to get the picket line down, and his proposalsduring the meeting to Pmzone to bring about this result (see infra), I donot credit, to the extent inconsistent with such testimony by Pnazone,Beatty's testimony that he did not ask what Aetos had to do to get thepicket line down17 This finding is based on Beatty's testimony In view of the demean-or of Beatty, Pmzone, and Panigutti while testifying before me, I do notaccept the denials in Pinzone's and Pamgutta deposition12 Beatty credibly testified to the belief that the picketing had beencaused by the award to Clock Electric I attribute to this belief his actionin bringing the bids and Clock's contract with himPmzone said that he knew it was illegal to tell Beattyto take anybody off the job and did not expect him to,that Pinzone was not telling Beatty to put Clock Electricoff the job, but that Pinzone wanted Aetos to sign a con-tract with the Trades Council Beatty again said thatAetos had a policy of not signing any prehire agree-ments, but that he thought the rest of the subcontractorson the Giant Eagle job would be union firms He askedPmzone, " if we put all union people on the jobother than Clock, will you take the pickets off?" Pmzonereplied that he really did not have that power, and waslooking for a written rather than an oral agreementBeatty said that he thought he could make a commit-ment, but that he did not think he wanted to put it inwntmg Pinzone said that he did not know, and wouldhave to check with his "people" before he could makeany commitment He asked whether it was possible forAetos to sit down and meet with the Trades Councilprior to the commencement of any future work in Cleve-land Beatty said that he would do that personally Nei-ther Pmzone nor Pamgutti asked if Aetos had or intend-ed to have employees on the Giant Eagle jobsiteAfter this conversation had ended, Beatty reported itssubstance to Aetos President Richard Reck Reck saidthat Beatty could give Pmzone Beatty's personal guaran-tee that "if they're willing to pull the pickets and dropthis issue, all Aetos work in the future would be donewith union contractors" Later that day, Beatty relayedthis message to Pinzone, who said, "Sounds good, let mesee what I can do" That same day, 24 August, AetosAttorney Richard Wheland (who signed the 8(b)(4)(B)charge herein, and dated it 24 August) telephoned Pm-zone that if the pickets were taken off, Aetos would notprefer any secondary-boycott charges against the TradesCouncil Pmzone replied that the pickets would be takenoff the next day Wheland said that if this were not done,Aetos would file charges against the Trades CouncilPmzone's deposition states that that same day, he mayhave told Zeisler-Morgan attorney Buck that "as a showof good faith," Pmzone was going to pull the pickets offuntil the business agents' meeting the next day Laterthat same day, Pmzone told Panigutti to remove thepickets from the Giant Eagle job 19 Pmzone testified thathe did not "believe" Aetos Attorney Wheland's call hadanything to do with Pinzone's pulling the picketsH The Business Agents' Meeting on 25 August,Resumption of the Picketing at Gate AThe weekly Board of Business Agents meeting on 25August was attended by a larger-than-normal number ofrepresentatives from electricians' locals 20 Pmzone ad-vised them that Beatty's "boss" had told Beatty thatAetos would offer to use all union contractors (exceptClock Electric) on the Giant Eagle job, and to use all'I' This finding is based on Pmzone's credible testimony I believe thatPanigutti was mistaken when he testified that the picket line was re-moved before the 24 August conversation with Beatty20 Seven such representatives were present, six of them from Electri-cians' Local 38 (cf supra fn 10) The preceding meeting, on 11 August,had been attended by five representatives from Electricians' Local 38,also a somewhat larger number than usual 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion contractors on any work coming up but hopedthat in the meantime the Trades Council would takedown the pickets According to Pmzone s deposition, hesaid that he had pulled the pickets as a show of goodfaith and because he thought Aetos might discuss a contract Both Pmzone and Panigutti urged those present toabandon the picketing permanently However a motionto put the pickets back on the project was made and seconded by business agents from Local 38 of the Electnclans Union Pmzone and Paniguth the only witnesseswho testified about this meeting both testified that thosepresent expressed the view that Aetos could not be trusted unless it put something in writing As an adverse witness called by the General Counsel, Pinzone testified thatthe delegates did not trust Aetos and wanted its commitments in writing because Aetos had not communicatedwith us as they should have in response to the TradesCouncil s letter, about 3 months earlier asking Aetos tosign a working agreement As witnesses for the TradesCouncil he and Panigutti thereafter testifed that the delegates did not trust Aetos without a written agreementbecause, on the Solon and Rocky River jobs Aetos hadused nonunion contractors after giving the Trades Council oral assurances that it would use only union contractors The delegates approved the motion to put the pickets back on Thereafter Pmzone and/or Pamgutti arranged for the resumption on 26 August of picketing atAetos Gate A The picketing continued until 4 September when it was enjoined by a Federal District Court inthe 10(1) proceeding Neither the Trades Council norany of its affiliates ever asked Aetos for recognition onthe ground that a majority of Aetos employees supported the unionI Analysis and Conclusions1 The alleged picketing at the Ridge Road gatesAs previously noted the Ridge Road entrances to thejobsite were posted for use by Darden and its suppliersThe complaint alleges that about 17 and 18 August theTrades Council unlawfully picketed at gates located onthe Ridge Road side of the job site The record showsthat on 17 August the Trades Council stationed observers at these gates, that because of the presence of theseobservers and because some of the employees whoused these gates saw the pickets at Gate A on NorthcliffRoad some of such employees stayed off the job on 17-19 August that immediately after a 19 August meetingwhere developer Zeisler Morgan complained about thework stoppage on this side Pinzone told the employeesto go back to work and that they did so on 19 or 20August The picket signs themselves named Aetos onlyand were carried in front of the Aetos gate on NorthcliffRoad only Further it is uncontradicted that all the observers did was to stand at the Ridge Road gates I findthat the record fails to show that the Trades Councilpicketed at the Ridge Road gates See Iron WorkersLocal 455 (Stokvis Multi Ton) 243 NLRB 340, 341(1979) This portion of the complaint will be dismissed2 The remaining 8(b)(4)(1) and (n)(B) allegationsSection 8(b)(4)(0 and (n)(B) of the Act forbids a unionto picket a neutral employer where any object of suchpicketing is to force or require that employer to ceasedoing business with the primary employer with whomthe union has a dispute Electrical Workers IBEW Local501 (C W Pond Electric) v NLRB 756 F 2d 888 892-893 (D C Cir 1985) Mme Workers Local 1854 (AmaxCoal) 238 NLRB 1583 1587-1588 (1978) enfd in matenal part 614 F 2d 872 880-881 (3d Cir 1980) In the instant case general contractor Aetos was a neutral employer with respect to any dispute between the TradesCouncil and Clock Electric Aetos nonunion subcontractor on the Giant Eagle project The General Counseland Aetos contend that the Trades Council s picketing atAetos Gate A violated Section 8(b)(4)(0 and (n)(B) onthe ground that an object of such picketing was to forceor require Aetos to remove Clock Electric from theGiant Eagle project I agreeInitially I find that by the time the Trades Council authonzed the picketing, on 11 August the Trades Councilknew about Clock s 15 July award of the electrical contract and I do not accept the contrary assertions by Pinzone and Paniguth I so find because of the TradesCouncil s frequent checks on the Giant Eagle job between February and at least mid July because Havranekadvised Panigutti in May that Clock was one of the bidders for the electrical work because Havranek knew byat least the end of July (when he was instructed to putup a gate naming Clock) that Clock had been given theelectncal contract because of Paniguth s testimony thatafter subcontractors had been awarded work on theproject Havranek usually apprised him of their identity(although Panigutti testified that Havranek did not tellhim about Clock) because of the entry in the minutes ofthe business agents meeting of 14 July (the day beforeClock was awarded the electrical work) that a delegatefrom the electrical workers union made a report aboutthe Giant Eagle project because of the larger thannormal number of electrical locals representatives at the11 August meeting where the picketing was authorizedbecause of Pinzone s testimonial efforts to make it appearthat he did not learn about the Clock contract until wellafter Panigutti admittedly told him about it 21 and fordemeanor reasons (see NLRB v Walton Mfg Co 369U S 404 408 (1962)) Further because the Trades Council s discovery of the 15 July award of the electricalwork to nonunion subcontractor Clock is the only pious'ble record explanation for the vote at the 11 Augustmeeting to authorize a picket line at Aetos (whose refusal to sign an agreement with the Trades Council had occurred about 3 months earlier) and in view of the probabilities of the case I do not accept the statement in Pinzone s deposition that neither Clock nor the existence ofa nonunion subcontractor was referred to at that meeting Moreover Pmzone testified before me and in his21 Thus although Pmzone testifed that he did not learn until 24August that Clock had been awarded the electrical subcontract Paniguttitestified that he reported to Pinzone on 17 and 18 August the posting ofthe Clock Electric sign at Gate B CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)415deposition that when the picketing began, he wanted thejob to be one of all union subcontractors, and testifiedbefore me that he never changed his mind about this 22Accordingly, I find that Pinzone was merely dissemblingwhen he told Aetos, on 24 August, that he knew it wasillegal to tell Aetos to take anybody off the job and wasnot telling Aetos to put Clock Electric off the job In as-certaining the Trades Council's objects of the picketingafter 25 August, I attach no significance to Pmzone's 24August action in taking it upon himself to remove thepickets after Aetos had advised him that if he did so, allfuture Aetos work would be done with union contrac-tors and Aetos would not prefer any secondary-boycottcharges against the Trades Council After being advisedthat Aetos' oral offer to use only union contractors onthe Giant Eagle job did not include an offer to excludeClock Electric, the Trades Council's Board of BusinessAgents voted on 25 August to reject any oral undertak-ing by Aetos and to put the pickets back on 23Because subcontractors Crest, North Shore, andVelcon were named on the "Gate A" sign as required touse that gate, and because all of them were parties tocollective-bargaining agreements with affiliates of theTrades Council, the work stoppages among these sub-contractors' employees were foreseeable consequences ofthe Trades Council's picketing with a secondary objectof forcing or requiring Aetos to remove Clock Electricfrom the project Moreover, an object of the picketingwas admittedly to force or require Aetos to sign a col-lective-bargaining agreement (sanctioned by Sec 8(f))with the Trades Council, which is not certified as therepresentative of any of Aetos' employees Accordingly,I find that such picketing also had an object of forcingor requiring Crest, North Shore, and Velcon to ceasedoing business with Aetos with the further objects offorcing or requiring Aetos to cease doing business withClock Electric and to recognize or bargain with theTrades Council See NLRB v Operating Engineers Local825 (Burns & Roe), 400 U S 297, 304-305 (1971)For the foregoing reasons, I find that the TradesCouncil's picketing at Gate A violated Section 8(b)(4)(0and (n)(B), as alleged in the complaintAetos (although not the General Counsel) contendsthat the picketing at Aetos' Gate A was unlawful sec-ondary activity for the additional reason that, throughoutthe entire period of the picketing and for more than 2months before it began, no rank-and-file Aetos employ-ees were on the Giant Eagle jobsite Aetos appears torely on the guidelines used to evaluate the legitimacy ofpicketing at a common situs, where both primary andsecondary employers are allegedly present, even where(as here) one of the primary employers is the generalcontractor on a construction project Such guidelines in-clude whether (1) the primary employer is present on thesite, and (2) the primary employer is engaged in his22 Accordingly, I do not accept the statement in his deposition thatafter the picketing began, he changed his mind about this23 However, unlike Aetos and the General Counsel, I do not read theform contract, which Pinzone never showed to Aetos, as unequivocallycalling for Aetos to exclude nonunion subcontractors (like Clock Elec-tric) with which Aetos already had contracts at the time the TradesCouncil agreement was executednormal busmess 24 As to whether these criteria are met,the absence of the primary employer's rank-and-file em-ployees is relevant but not conclusive 25 The evidence inthe instant case persuades me that at all relevant times,Aetos was present on the site, and was engaged in itsnormal business, within the meaning of the relevantprecedents Aetos is engaged in the business of construc-tion and, throughout the period relevant here, was thegeneral contractor on the Giant Eagle project Further,Havranek credibly testified that he has been employedby Aetos as a superintendent at all material times, that heis the superintendent of the Giant Eagle jobsite, that hisjob duties as such are to "oversee and make sure that thejob is completed," that he is "always" at that job site,and that he is there on a daily basis In addition, AetosVice President Beatty testified that Aetos had "supervi-sion" on the Giant Eagle jobsite Moreover, the signwhich Aetos posted over its "Gate A" indicates that itexpected to receive deliveries from suppliers during thisperiod Further, Aetos' payroll included rank-and-file la-borers on the Giant Eagle project between early Mayand mid-June 1987, had included rank-and-file laborerson the two projects within the Trades Council's jurisdic-tion where Aetos had acted as general contractor be-tween January 1985 and March 1987, and included rank-and-file laborers in the Pittsburgh area as of late Septem-ber 1987 Accordingly, in finding that the picketing atGate A violated Section 8(b)(4)(1) and (n)(B), I do notrely on the absence of rank-and-file Aetos employees3 The 8(b)(7)(C) allegationsSection 8(b)(7)(C) of the Act forbids a union "topicket any employer where an object thereof isforcing or requiring an employer to recognize or bargainwith a labor organization as the representative of his em-ployeesunless such labor organization is currentlycertified as the representative of such employeeswhere such picketing has been conducted without a peti-tion under Section 9(c) being filed within a reasonableperiod of time not to exceed thirty days from the com-mencement of such picketing "It is undisputed thatalthough the Trades Council is not certified as the repre-sentative of any of Aetos' employees, it picketed Aetosfor 19 days (with a 1-day hiatus) with an object of forc-ing or requiring Aetos to sign an agreement whichwould have committed Aetos, if it employed any mem-bers of any of the named union affiliates of the TradesCouncil, to observe the terms and conditions set forth insuch affiliates' bargaining agreements with employer as-sociations Further, all parties agree that picketing for24 New Orleans Building Trades Council, 155 NLRB 319, 322-328(1965), enfd 387 F 2d 79 (5th Or 1967), cert denied 391 US 914 (1968),Nashville Building Trades Council, 164 NLRB 280 (1967), enfd 383 F 2d562 (6th Or 1967), Plumbers Local 388 (Charles Featherly, 252 NLRB452, 460 (1980), enfd 703 F 2d 565 (6th Or 1982)25 New Orleans Building Trades Council, supra, 155 NLRB at 326-327fn 22, and cases cited, Operating Engineers Local 675 (Industrial Contract-ing), 192 NLRB 1188 (1971), enfd and affd 82 LRRM 2687 (DC CH.1972), Carpenters (Gulf Coast Construction), 248 NLRB 802, 805-806(1980), Electrical Workers IBEW Local 302 (ICR Electric), 272 NLRB 920(1984), Steelworkers Local 6991 (Auburndale Freezer), 177 NLRB 791(1969) 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch an agreement which Section 8(f) of the Act wouldhave protected from illegality allegations based onAetos failure to directly employ any employees towhom the agreement applied constituted picketing withan object of forcing or requiring Aetos to recognize orbargain with a labor organization as the representative ofAetos employees Operating Engineers Local 542 (R SNoonan) 142 NLRB 1132 (1963), enfd 331 F 2d 99 (3dCir 1964), cert denied 379 U S 889 (1964), see alsoNLRB v Iron Workers Local 103 (Higdon Construction)434 U S 335, 341 (1978) Moreover, a representation petitian was not filed at any relevant time (so far as therecord shows) and if such a petition had been filed theabsence of any employees in the petitioned for umtwould have led to dismissal of the petitionOn the basis of these undisputed facts the GeneralCounsel and Aetos contend that the Trades Council'spicketing of Aetos for such an agreement constituted aviolation of Section 8(b)(7)(C) from its inception Aetosand (perhaps) the General Counsel contend that this istrue because Aetos did not directly employ any employees within the Trades Council s territorial jurisdiction atthe time the picketing began and therefore picketing forany period of time at all constituted picketing for morethan a reasonable time in violation of Section 8(b)(7)(C)Aetos relies on NLRB v Operating Engineers Local 542(R S Noonan) 331 F 2d 99 105-107 (3d Cir 1964),cert denied 379 U S 889 (1964) and on Teamsters vNLRB Local 71 (Wells Fargo), 553 F 2d 1368 (D C Cir1977) I decline to accept this argument, for the reasonsset forth in Teamsters Local 36 (M H Golden), 271NLRB 1401 1404-1405 (1984)In addition, Aetos relies on Higdon s statement (434US at 348 fn 10)Congress was careful to make its intention clearthat pre hire agreements were to be arnved at voluntanly and no element of coercion was to be admated into the narrow exception being establishedto the majority principleFurther, Aetos relies on the following language inNLRB v Laborers Local 1140 (Gilmore Construction) 285F 2d 397 403 (8th Cir 1960) cert denied 366 U S 903(1961) (emphasis in original)Union also attempts to demonstrate the legality ofits objectives by citing us to Section 8(f) of the 1959amendments, which in summary provides that itshall not be an unfair labor practice under subsectons (a) and (b) of 8 for a labor organization and anemployer engaged primarily in the building andconstruction industry, to enter into a hiring hallagreement Although Congress has given validity tosuch an agreement, voluntanly entered into by theparties we find no congressional approval of theuse of strikes or picketing to compel execution of apre hire agreement Indeed the legislative historyindicates the contrary to be trueIn addition, both Aetos and the General Counsel relyon the following language from Operating EngineersLocal 542 (Noonan) supra 142 NLRB at 1135The legislative history of Section 8(f) makesit clear that a union cannot use coercive tactics,such as picketing, to force an employer to sign suchan agreement 6 To permit what Respondent [union]sought to do here would be to give license tounions to compel employers in the construction industry to sign pre hire agreements This is clearlyrepugnant to both the spirit and the letter of thelaw6 The Respondent [union] did not contend before the Boardthat by reason of Section S(f) it could force [the picketed employer] to enter Into a pre hire contract In light of the legislative /intory unequivocally showing that a union cannot picket for this kindof contract Respondent s failure to contend to the contrary is understandableFinally both Aetos and the General Counsel rely onJohn Deklewa & Sons, 282 NLRB 1375 1381-1382, 13841389 (1987) enfd (3d Cir 1988) where the Board said[In enacting the 1959 amendments,] Congress made clear its intention that the limitations oncoercive recognitional picketing, also added to theAct by the 1959 amendments should apply tounions seeking to obtain an 8(f) agreementIn Higdon supra the Supreme Court focused narrowly on statutory language and legislative history supporting the view that a pre hireagreement did not permit the coercion of employeefree choice by unlimited picketing because an 8(f)union was not the representative of an employer semployees as that language is used in Section8(b)(7)(C)Congress plainly mandated that 8(f) agreements be voluntary [citing Higdon, supra, 434 U Sat 346-347 Noonan, supra 142 NLRB at 1135][To hold that] a union acquires full 9(a) statusbased solely on the employer s adoption of an 8(f)agreement [would mean that] the signatory unioncould lawfully seek to compel the employerthrough strikes or picketing to negotiate and sign asuccessor agreement This would be directly contrary to the express congressional mandate that anemployer cannot be coerced through strikes orpicketing, into negotiating or adopting an 8(f) agreement This mandate was expressly recognized in[Noonan, supra] and we discern no legitimate basisfor departing from that holding or declining toapply it to successor 8(f) agreementsupon [an 8(f)] contract s expiration thesignatory employer will be free, at all times fromany coercive union efforts including strikes andpicketing to compel the negotiation and/or adoplion of a successor agreementthe 8(f) union cannot picket or strike tocompel renewal of an expired agreement or requirebargaining for a successor agreement CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)417the Union is not entitled to engage in anycoercive conduct, including strikes and picketing, toforce the Respondent [construction company] toexecute a successor 8(f) agreementSee also the concurring opinion of then Member (nowChairman) Stephens, that a requirement that a construc-tion industry employer recognize the union for the pur-pose of negotiating a new agreement "would infnnge onthe congressional intent that entering into prehire agree-ments be entirely voluntary"I note, moreover, that in enforcing and affirmingDeklewa after the briefs in the instant case had been filed,the Third Circuit stated that Section 8(b)(7)(C) preventsa union from picketing in order to force an employer tosign a prehire agreement Iron Workers Local 3 (Deklewa)v NLRB, 843 F 2d 770 (3d Cir 1988)Notwithstanding the foregoing excerpts from decisionsby the Supreme Court, various courts of appeals, and theBoard, the Trades Council takes the position that Section8(b)(7)(C) permits picketing to compel execution of aprehire agreement in the construction industry to thesame extent that this clause permits picketing to compelexecution of an agreement under Section 9(a)•namely,for a reasonable time not exceeding 30 days The TradesCouncil correctly points out that the picketing in Higdonand Noonan had in fact continued for a period in excessof 30 days 434 US at 339, 142 NLRB at 1133 In con-tending that the picketing at Aetos did not violate Sec-tion 8(b)(7)(C), the Trades Council relies on languagefrom the Board's and the court of appeals' decisions inLos Angeles Building Trades Council, 239 NLRB 264(1978), enfd sub nom Donald Schnver, Inc , 635 F 2d 859(D C Cir 1980), cert denied 451 U S 976 (1981) (seeinfra fn 27), which is not cited in Deklewa In consider-ing whether Section 8(b)4(0 and (u)(A) was violated bypicketing to compel agreement to subcontracting clauseswhich were allegedly sheltered by the construction in-dustry proviso to Section 8(e), the Board said (239NLRB at 269)The picketing which lasted for less than 30 daysdid not contravene the limitations placed on organi-zational and recognitional picketing by Section8(b)(7)(C), and picketing to obtain the contract con-taining subcontracting clauses, as distinguished frompicketing to enforce such a contract, is permittedunder the statute [citing, inter aha, Northeastern In-diana Building Trades Council, 148 NLRB 854(1964), remanded 352 F 2d 696 (D C Cir 1965) ]In addition, the Trades Council relies on the followinglanguage from the opinion of the court of appeals, whichaffirmed the Board's order in Schnver (635 F 2d at 876fn omitted)It may be that the employers' real complaint inthe present case is their belief that † 8(b)(7) itself isinsufficient to counter "top-down" organizationalpressure in the construction industry It is not forthis court, however, to rewrite the careful statutoryscheme established by Congress Due to the applica-bility of † 8(b)(7), the unions in the present case donot have the unlimited right to apply secondarypressure If the present restrictions of † 8(b)(7)are inadequate to deal with problems arising duringunion organizational drives, then further changemust come from Congress, not from this courtAlthough the Schnver complaints alleged violations ofSection 8(b)(4)(0 and (u)(A) rather than Section8(b)(7)(C), the Trades Council appears to contend thatthe foregoing interpretation of Section 8(b)(7)(C) was anecessary basis for the Board's and the Court's dismissal(so far as relevant here) of such complaints Schnver heldthat Section 8(b)(4)(0 and (u)(A) is not violated by pick-eting for a subcontracting clause sheltered by the con-struction industry proviso to Section 8(e), where (as theBoard put it) the clause is sought "in the context of acollective-bargaining relationship" legitimized by Section8(f) (239 NLRB at 268) or where (as the court of appealsput it) the union seeks "a complete contractual relation-ship with the employer" authorized by Section 8(f) (635F 2d at 872-873) The Trades Council appears to con-tend that this conclusion was based partly on the need toharmonize Section 8(b)(7)(C) with the interpretation ofSection 8(e) expressed in Connell Construction v Plumb-ers Local 100, 421 U S 616 (1975) 26 Without appearingto dispute this reading of Schnver, the General Counselcontends that no such harmonization problem is present-ed here, on the ground that under Connell, the construc-tion industry proviso to Section 8(e) permits "a unionwhich has a collective-bargaining relationship with the gen-eral contractor to seek a contract under which the em-ployer agrees to subcontract only to firms having currentcollective-bargaining relationships with the UnionNeither the [Trades Council] nor any of its members hasa collective-bargaining relationship with Aetos" (Br p21, emphasis in original) Urging a similar reading ofConnell, Aetos argues (Br pp 17-18) that the subcon-tracting clause sought by the Trades Council's picketingis not sheltered by the construction industry proviso toSection 8(e), on the ground that "for a Section 8(e)agreement to be lawful, a collective-bargaining relation-ship must already exist between the employer and thelabor organization," citing a portion of Connell (421 U Sat 633) which states that the construction industry au-thorization "extends only to agreements in the context ofcollective-bargaining relationships and possibly tocommon-situs relationships on particular job sites aswell" However, in Connell itself, unlike here, the agree-ment to subcontract to only union firms included a pro-vision which specifically disavowed any recognition ofthe picketing union as the bargaining representative ofany of the employees of the picketed general contractor,which always subcontracted work of the kind performedby the picketing union's members Moreover, in Woelke& Romero Framing v NLRB, 456 U S 645, 654 fn 826 See, e g, Schnver, supra at 635 F 2d at 874 " the recognitionalobject evidenced by the agreement sought in the present case clearly sub-jects the union to the stringent limitations of Sec 8(b)(7) The unions donot have an unlimited ability to apply recognitional pressure on othercontractors, as the union would have had in Connell had the SupremeCourt extended the protection of Sec 8(e) to agreements with strangercontractors 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1982), the Supreme Court stated that "the extent towhich the [8(e) proviso] shelters agreements sought orobtained within the context of a collective-bargaining re-lationship" (emphasis supplied) had been "left unresolvedin Connell", see infra fn 27 27 Further, as to the applica-tion of Connell to picketing to obtain a complete contrac-tual relationship which includes a subcontracting clausesheltered by the construction industry proviso to Section9(e), Schnver stated (635 F 2d at 872-873)The Board in the present case held that the testset forth in Connell is satisfied whenever a unionseeks a complete contractual relationship with anemployer, establishing wages, hours, and otherterms and conditions of employment, to satisfy Con-nell, it is irrelevant that the contract is merely a"pre-hire agreement" authorized by Section 8(f) andthe union lacks established majority statusWe fully agree with this conclusion of the BoardSince Section 8(f) provides the very means bywhich unions and employers typically initiate a bar-gaining relationship in the construction industry, wereject the employers' argument that an 8(f) relation-ship is insufficient to satisfy the collective bargain-ing requirement of Connell 28Schnver specifically held that Connell's requirementswere satisfied with respect to a particular employer(Topaz) which had never been a party to a labor agree-ment with any union 635 F 2d at 865, 881-882 Aetosseeks to distinguish Schnver in this respect on the groundthat Topaz did in fact have employees who were work-ing at the job site, whereas after the Trades Council's ini-tial request for an agreement with Aetos, and before thepicketing for such an agreement began, Aetos had coop-erated in the transfer to a subcontractor's payroll of allemployees of Aetos who had been working at the jobsite However, the Court of Appeals for the EleventhCircuit has held that Section 8(e) sheltered a subcon-tracting restriction which was included in a projectagreement executed by a utility company, which wasacting as its own construction manager in the construc-tion of a power plant, at a time when the utility compa-ny had no employees at all on that project A L AdamsConstruction Co v Georgia Power Co, 733 F 2d 853 (11thCir 1984), cert denied 471 US 1075 (1985), affg 557F Supp 168, 174-177 (S D Ga 1983) Accord Los Ange-les Building Trades Council (B et J Investment), 214NLRB 562 (1974) (decided, however, before Connell, seeConnell, supra at 421 U S at 631-632 fn 10, Schnver,supra at 635 F 2d at 873 fn 22) Moreover, in rejectingthe contention in Adams Construction that the utilitycompany's connection with the building and construction22 Woelke & Romero expressly declined to reach the question of wheth-er a union may picket to obtain a prehire agreement 456 U S at 664 fn17 Accordingly, the Trades Council errs in relying on the statementtherein (456 U S at 664) that A subcontractor cannot be subjected tounlimited picketing to force it into a union agreement without regard towishes of its employees See 29 U S C • 158 (b)(7)(C)28 On 7 June 1982, after the Supreme Court s 24 May 1982 decision inWoelke & Romero, the Court denied a petition for rehearing with respectto the Court's pre Woelke denial (451 U S 976) of a petition for certiorariin Schnver, 457 U S 1111industry was insufficient to entitle it to the protection ofSection 8(f), the court of appeals said (733 F 2d at 858)If [this] argument should prevail, some generralcontractors, which are primarily involved in theconstruction industry, could never qualify under• 8(1) They may subcontract the entire project andonly manage and coordinate the work Yet ifthey did not perform any actual construction workthemselves on that project [the Court is requestedto] hold that they were not entitled to the 8(1) ex-emption although the contractor's entire business isassociated with building and constructionIn other words, Adams Construction stated that the shel-ter of the construction industry proviso to Section 8(e) isavailable with respect to projects where the constructionfirms which are bound by the 8(e) agreements neveremploy any employees at allMoreover, in Painters Orange Belt District Council 48,276 NLRB 1372, 1388-1390 (1985), the Board held thatthe construction proviso to Section 8(e) sheltered a termagreement (like the agreement sought by the TradesCouncil here) with respect to a project where the em-ployer party to the agreement had subcontracted all ofhis work to another firm Maloney's reasoning seemsequally applicable to a project which (as in Maloney) wasbegun some time after the execution of the term agree-ment and a project which (as here) would have been thefirst to be covered by the term agreement if it had beenexecuted I note, moreover, that Aetos directly employedlaborers on the Giant Eagle project at the time theTrades Council initially requested a term agreement, andthat the record fails to show why Aetos cooperated intheir transfer, to the payroll of a union contractor on theproject, before the picketing began Furthermore, Aetos'direct employment of these laborers, and Aetos' directemployment of laborers on Pittsburgh projects and onprior projects within the Trades Council's territorial ju-risdiction in the Cleveland area, indicate that Aetosmight have thereafter directly employed constructionworkers on the Giant Eagle or subsequent projectswithin the Trades Council's territorial jurisdictionIn contending that Connell withholds the shelter of theconstruction industry proviso from the agreement forwhich the Trades Council was picketing, Aetos furtherrelies on Pmzone's testimony that the form contractwanted by the Trades Council was not a "complete col-lective-bargaining agreement" This form contract recites(1) that each of the signatory unions had with one ormore employer associations a collective-bargainingagreement providing for "wages, fringe benefits, hours,working conditions, and general terms of employ-ment", (2) that the signatory employer "has examinedand knows" such conditions and wanted to employ mem-bers of the signatory unions under such terms and condi-tions, (3) that the signatory unions would accept employ-ment from the signatory employer under such conditions,and (4) that the signatory employer and signatory unions"therefore [agree] that in the event that members of anyor all of said unions are employed by the signatory em-ployer, that said Employer be bound by the terms and CLEVELAND BUILDING TRADES COUNCIL (AETOS CONSTRUCTION)419conditions set forth in said collective-bargaining agree-ments in the same manner if said Employer was an origi-nal signer of said agreements" Whether or not the formcontract's adoption of other collective-bargaining agree-ments by reference was the basis for Pinzone's testimonythat the Trades Council was not seeking a "completecollective-bargaining agreement," I conclude that theform contract's adoption of "wages, fnnge benefits,hours, working conditions, and general terms of em-ployment" set forth in other instruments generates a"context of collective-bargaining relationships" (421 U Sat 633) sufficient to satisfy Connell Cf Electrical Work-ers IBEW Local 3 (Gessm Electrical), 224 NLRB 1484(1976), er.fd 556 F 2d 574 (2d Cir 1977) Further, be-cause there is no evidence that the Trades Council everIn terms asked Aetos for a contract provision whichwould permit self-help should the employer breach thesubcontracting restriction, and because the form contractcontains no such self-help provisions, the shelter whichthe construction industry proviso affords to the formagreement is not affected by Pmzone's deposition that hewas "sure" the form agreement did contain such provi-sions•a view which he withdrew at the hearing beforeme Cf Plumbers District Council 16 (Jamco Develop-ment), 277 NLRB 1281, 1283-1284 (1985)For the foregoing reasons, I find that the agreementfor which the Trades Council picketed was "soughtwithin the context of a collective-bargaining relation-ship" within the meaning of Connell, and that, according-ly, the subcontracting restriction contained in that pro-posed agreement would have been sheltered by the con-struction industry proviso to Section 8(e) Therefore, Ireject the apparent contention of Aetos and the GeneralCounsel that Connell renders unavailing the TradesCouncil's reliance on SchroerNevertheless, Schnver predates Deklewa, which (asnoted) contains language squarely supporting the Gener-al Counsel's case In addition to advancing at least thetenable argument that such language constitutes dictum,the Trades Council seeks to meet it by contending thatsuch statements, as well as the statements in Higdon andGilmore on which Aetos relies, are all based on a misun-derstanding of the legislative history behind the 1959amendments, which added Section 8(b)(7)(C) and Sec-tion 8(f) to the Act However, as Aetos rightly pointsout, I have no power to disregard the Supreme Court orthe Board on such grounds See Ford Motor Co (ChicagoStamping), 230 NLRB 716, 718 fn 12 (1977), enfd 571F 2d 993 (7th Cir 1978), affd 441 U S 448 (1979) Forthe foregoing reasons, and particularly the Board's state-ments in Deklewa, I find that by picketing Aetos for rec-ognition and bargaining at a time when such action byAetos would have been unlawful but for Section 8(f) ofthe Act, the Trades Council violated Section 8(b)(7)(C)CONCLUSIONS OF LAW1 The Trades Council is a labor organization withinthe meaning of Section 2(5) of the Act2 Aetos is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act3 The Trades Council has violated Section 8(b)(4)(0and (n)(B) of the Act by picketing at Gate A with anobject of forcing or requiring Aetos to cease doing busi-ness with Clock Electric, forcing or requiring Crest,North Shore, and Velcon to cease doing business withAetos with a further object of forcing or requiring Aetosto cease doing business with Clock Electric, and forcingor requiring Aetos to recognize or bargain with theTrades Council and/or forcing or requiring Aetos to signan agreement sanctioned by Section 8(f) of the Act4 The Trades Council has violated Section 8(b)(7)(C)of the Act by picketing at Gate A with an object offorcing or requiring Aetos to recognize and bargain withthe Trades Council and to execute an agreement sanc-tioned by Section 8(f) of the Act5 The unfair labor practices described in Conclusionsof Law 3 and 4 affect commerce within the meaning ofthe Act6 The Trades Council has not violated the Act bypicketing at the Ridge Road gatesTHE REMEDYHaving found that the Trades Council has violated theAct in certain respects, I shall recommend that it be re-quired to cease and desist from such conduct and to postappropriate notices In the absence of any specific show-ing of need for a visitatonal clause in the circumstancesof this case, the General Counsel's request for such aclause is denied Cherokee Marine Terminal, 287 NLRB1080 (1988)On these findings of fact and conclusions of law andon the entire record, I hereby issue the following recom-mended29ORDERRespondent Cleveland Building and ConstructionTrades Council, Cleveland, Ohio, its officers, agents, andrepresentatives, shall1 Cease and desist from(a)Picketing with an object of forcing or requiringAetos Construction Company to cease doing businesswith Clock Electric, Inc, or forcing or requiring CrestMasonry, Inc , North Shore Ironway, Inc , or VelconPlumbing and Contracting, Inc , to cease doing businesswith Aetos Construction Company with a further objectof forcing or requiring Aetos Construction Company tocease doing business with Clock Electric, Inc , or forcingor requiring Aetos Construction Company to recognizeor bargain with Respondent or to sign an agreementsanctioned by Section KO of the Act(b)Picketing with an object of forcing or requiringAetos Construction Company to recognize and bargainwith Respondent and to execute an agreement sanctionedby Section 8(f) of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act29 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a) Post at its business office copies of the attachednotice marked Appendix 3• Copies of said notice onforms provided by the Regional Director for Region 8,after beng signed by Respondent s authorized representative shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive days m conspicuous places including all places where notices to mem30 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Boardbers are customarily posted Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered defaced or covered by any other material(b)Furnish the Regional Director for Region 8 withsigned copies of said notice for posting by Aetos Con-struction Company, Clock Electric, Inc , Crest Masonry,Inc North Shore Ironway Inc and Velcon Plumbingand Contracting Inc if such firms are willing in placeswhere notices to employees are customarily posted(c)Notify the Regional Director withm 20 days fromthe date of this Order what steps the Respondent hastaken to complyParagraph 11 of the complaint is dismissed